DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Amendment
Claims 1-10 and 12-14 have been amended. 
Applicant’s arguments with respect to claims 1, 8 and 14 regarding the new limitations: “adding, during compilation of target instructions to be executed, information sending instructions to the target instructions, to produce modified target instructions” and “a message from the modified target instructions”, have been considered but are moot in view of the new ground of rejection presented in the current office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record WO 2016/048288 A1 to Jeansonne et al (hereinafter Jeansonne), prior art of record Practical Context-Sensitive CFI by Veen et al (hereinafter Veen) and US 20050010804 to Bruening et al (hereinafter Bruening).
As per claims 1 and 14, Jeansonne teaches:
A method for monitoring control-flow integrity in a low-level execution environment in a system, the method comprising: 
receiving, at a monitor, a message from the target instructions executing in the low-level execution environment, the message indicating that the low-level execution environment has entered a System Management Mode (SMM) (Jeansonne: [0017] At module 104, the processor 102 executes the SMM BIOS code 108 from the memory 106. Upon the execution of the SMM BIOS code at module 104, the processor 102 may transmit a signal to the controller 110. The signal indicates to the controller 110 to monitor the expected functionality resulting from the execution of the SMM BIOS code 108. The module 104 may include an instruction, set of instructions, process, operation, logic, technique, function, firmware, and/or software executable by the processor 102 for execution of the SMM BIOS code 108. [0023]: The processor 102 transmits a signal to the controller 110 signifying the completion of the boot strap information at module 220. The signal from the processor 102 indicates to the controller 110, the processor 102 is entering the SMM BIOS mode for execution of the SMM BIOS code 108 at module 104. Also, [0027]. It was well known to one of ordinary skill in the art before the effective time of the claimed invention that a processor only performs functions based on executing instructions and therefore, the processor transmits a signal to the controller 110 based on executing instructions at module 104); 
receiving, at the monitor, a data packet representing execution at the low-level execution environment in the SMM (Jeansonne: [0027]: In response to receiving this signal, the controller monitors the expected functionality during the execution of the SMM BIOS code. The expected functionality is a behavior that may occur as a result of execution of the SMM BIOS code. As such, the behavior may be observable through line by line of SMM BIOS code or upon completion of the SMM BIOS code. It is inherent that the monitor has to receive data packets representing the behavior); 
and 
determining whether the identified pathway corresponds to an expected behavior (Jeansonne: [0028] At operation 304, the controller detects the change to the SMM BIOS code through observing the expected functionality during execution of the SMM BIOS code. This change to the SMM BIOS code indicates the SMM BIOS code has been compromised, meaning the SMM BIOS code may be corrupt and/or may include an unauthorized modification of the SMM BIOS code. The controller anticipates these expected functionalities by tracking the expected functionalities. If there is a deviation or unexpected functionality, this indicates the change to the SMM BIOS code and hence the compromised SMM BIOS code).
Jeansonne teaches receiving data packets of the behavior of the SMM BIOS code and determining whether the behavior is expected behavior but does not explicitly teach: adding, during compilation of target instructions to be executed, information sending instructions to the target instructions, to produce modified target instructions; a message from the modified target instructions; a data packet representing execution of a selected portion of a control-flow process; identifying, using the data packet, a pathway corresponding to the selected portion of the control-flow process from a set of permissible control-flow pathways; and determining whether the identified pathway corresponds to an expected control- flow behavior. However, Veen teaches:
adding, information sending instructions to the target instructions, to produce modified target instructions (Jeansonne: Page 930, left column, paragraph 2: Finally, our instrumentation component instruments the binary according to a predetermined sensitive path termination policy); 
a message from the modified target instructions (Jeansonne: Page 931: Right column: 3.3 Dynamic Instrumentation: In addition, the instrumentation component opens a communication channel with the kernel module that can be used by the inserted instrumentation snippets to communicate with the Branch Recording core); 
a data packet representing execution of a selected portion of a control-flow process (Jeansonne: page 930, left column: paragraph 1: Once the kernel module is loaded, protected program binaries run with PathArmor’s dynamic instrumentation component. This component first starts our path analyzer, an external trusted component which runs in the background and waits for path verification requests from the kernel module via a dedicated upcall interface. Paragraph 2: After initializing PathArmor’s path analyzer, our dynamic instrumentation component sets up an in-program communication channel with the kernel module to enable (and later manage) path monitoring for the target binary. Right column, lines 5-10: When our target requests execution of a dangerous system call, we pause execution, collect LBR data, and forward it to the on-demand static analyzer in user space. Page 931, right column: section: 3.2.3 Path Verification: The path analyzer is given a path that must be verified. The path is an LBR state containing direct and indirect calls, indirect jumps, and returns.); 
identifying, using the data packet, a pathway corresponding to the selected portion of the control-flow process from a set of permissible control-flow pathways (Veen: Page 931, right column: section: 3.2.3 Path Verification: The path analyzer is given a path that must be verified. The path is an LBR state containing direct and indirect calls, indirect jumps, and returns. To verify whether it is valid, the analyzer performs a Depth-First Search (DFS) on the CFG to find a path that contains the provided edges in the same order as they were recorded by the LBR. A recorded path is thus considered valid iff: (i) all edges in the LBR state exist within the CFG, and (ii) these edges can be linked together via a valid path of direct edges within the CFG); and 
determining whether the identified pathway corresponds to an expected control- flow behavior (Veen: page 930: Right column, lines 5-26: If the analyzer returns true (meaning that the path was found in the CFG and thus is valid), the kernel module stores a hash of the path in. In the event that on-demand static analysis returns a negative result (no valid path was found in the CFG), the module stops the program and reports that an attack was detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Veen in the invention of Jeansonne to include the above limitations. The motivation to do so would be to provide a binary-level CCFI implementation which tracks paths to sensitive program states, and defines the set of valid control edges within the state context to yield higher precision than existing CFI implementations (Veen: Abstract).
Jeansonne in view of Veen teaches adding information sending instruction to the target instruction but does not teach adding during compilation of the target instructions. However, Bruening teaches: 
adding, during compilation of target instructions to be executed, information sending instructions to the target instructions (Bruening: [0173] 4. An instrumentation processor (231) that inserts the necessary checks in the program so that when the code is executed, the necessary tests are invoked with the information needed to carry them out. [0184]: As described in FIG. 5, the analysis (230) and instrumentation (231) is performed within the compiler (252). The application database (220) provides the compiler with the source code (222)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Veen in the invention of Jeansonne in view of Veen to include the above limitations. The motivation to do so would be to prevent the hijack of an application (i.e., the transfer of control to malevolent code) by monitoring control flow transfers during program execution in order to enforce a security policy (Bruening: [0013]).

As per claim 2, Jeansonne in view of Veen and Bruening teaches:
The method of claim 1, wherein the adding of the information sending instructions to the target instructions comprises modifying the target instructions in binary form (Jeansonne: Page 930, left column, paragraph 2: Finally, our instrumentation component instruments the binary according to a predetermined sensitive path termination policy. Bruening: [0186] FIG. 6 is a block diagram of an embodiment where the analysis and instrumentation is performed on the binary image). 

As per claim 3, Jeansonne in view of Veen and Bruening teaches:
The method of claim 1, wherein the adding of the information sending instructions to the target instructions comprises modifying the target instructions in source form (Bruening: [0173] 4. An instrumentation processor (231) that inserts the necessary checks in the program so that when the code is executed, the necessary tests are invoked with the information needed to carry them out. [0184]: As described in FIG. 5, the analysis (230) and instrumentation (231) is performed within the compiler (252). The application database (220) provides the compiler with the source code (222)). 
The examiner provides the same rationale to combine prior arts Jeansonne in view of Veen and Bruening as in claim 1 above.

As per claim 5, Jeansonne in view of Veen and Bruening teaches:
 The method of claim 1, comprising: during the compilation, deriving the expected control-flow behavior (Bruening: [0172] 3. An analysis processor (230) that analyses the program to gather the information needed for program shepherding, identifying what security policies should be applicable to the application as well as creating application-specific security policies. [0184]: As described in FIG. 5, the analysis (230) and instrumentation (231) is performed within the compiler (252). The application database (220) provides the compiler with the source code (222). The security policy database (210) provides the compiler with the security policy (211) and optionally can get back information on application-specific policies).
The examiner provides the same rationale to combine prior arts Jeansonne in view of Veen and Bruening as in claim 1 above. 

As per claim 6, Jeansonne in view of Veen and Bruening teaches:
 The method of claim 5, wherein the deriving of the expected control-flow behavior comprises generating a graph that represents the set of permissible control-flow pathways executable by the low-level execution environment (Jeansonne: [0028] At operation 304, the controller detects the change to the SMM BIOS code through observing the expected functionality during execution of the SMM BIOS code. This change to the SMM BIOS code indicates the SMM BIOS code has been compromised, meaning the SMM BIOS code may be corrupt and/or may include an unauthorized modification of the SMM BIOS code. The controller anticipates these expected functionalities by tracking the expected functionalities. If there is a deviation or unexpected functionality, this indicates the change to the SMM BIOS code and hence the compromised SMM BIOS code. Bruening: [0358] FIG. 31 is a flow chart that describes the steps taken by the analysis processor to create a simple application-specific policy. We use a flow-insensitive (to allow for concurrency) and context-insensitive analysis to gather the sets of valid targets for indirect calls. Using that information we construct the complete call graph for the program). 
The examiner provides the same rationale to combine prior arts Jeansonne in view of Veen and Bruening as in claim 1 above. 

As per claim 7, Jeansonne in view of Veen and Bruening teaches:
The method of claim 6, further comprising: receiving, at the monitor, the derived expected control-flow behavior (Jeansonne: [0028] At operation 304, the controller detects the change to the SMM BIOS code through observing the expected functionality during execution of the SMM BIOS code. [0184]: As described in FIG. 5, the analysis (230) and instrumentation (231) is performed within the compiler (252). The application database (220) provides the compiler with the source code (222). The security policy database (210) provides the compiler with the security policy (211) and optionally can get back information on application-specific policies. At runtime (252), the application is executed (232) alongside the monitoring of control transfers (233). The necessary policy violation checks are done by the enforcement processor (234) using the policy information (211) from the policy database (210). Also, [0358]).
The examiner provides the same rationale to combine prior arts Jeansonne in view of Veen and Bruening as in claim 1 above. 

As per claims 15 and 16, Jeansonne in view of Veen and Bruening teaches:
The apparatus of claim 14, wherein the low-level execution environment comprises a hypervisor (Jeansonne: [0011]: detecting whether the SMM BIOS code is compromised may be used to strengthen the SMM BIOS code for more security critical functions, such as monitoring a hypervisor and providing other more critical services).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne in view of Veen and Bruening as applied to claim 1 above, and further in view of Towards Transparent Introspection by Leach et al (hereinafter Leach).
As per claim 4, Jeansonne in view of Veen and Bruening teaches:
The method of claim 1, further comprising: executing first and second instrumentation passes of the set of instructions to respectively administer backward-edge and forward-edge control-flow integrity (Veen: Page 930: right column: Section 3.1.2: Branch Recording: 2nd paragraph: Ideally, we would configure the Branch Recording core to collect only indirect branches (indirect jumps, indirect calls and returns). Page 931: right column: section 3.3: Dynamic Instrumentation: In addition, the instrumentation component opens a communication channel with the kernel module that can be used by the inserted instrumentation snippets to communicate with the Branch Recording core. Page 931: left column: For backward edges (i.e., returns), our policies implement a fully context-sensitive resolution strategy, to which we refer as call/return matching. This strategy emulates a runtime call stack by tracking call and return edges as these are encountered. For forward edges (i.e., indirect calls), our current prototype supports a simple context-sensitive strategy which resolves code pointers propagated across caller-callee pairs with no contrived data flow. This policy lets us unambiguously resolve indirect call sites, at which call targets are loaded as constants and passed as a callback argument. Page 932: section 3.3.2 Rewriter: 3rd paragraph: The dynamic instrumentation module of the initialization component performs necessary rewriting tasks at load time (when dynamically linked libraries are available) and at runtime (every time a new shared library is dynamically loaded into memory). Section: 3.3.3 Callbacks: 1st paragraph: As mentioned above, a second dynamic instrumentation round is required in order to enable branch recording again when a library function invokes a callback that lies in the program’s binary (e.g., qsort()). Instrumenting callback sites is done by looping over all shared library functions and searching for indirect call instructions.).
Jeansonne in view of Veen and Bruening does not teach: instrumenting a set of instructions for execution in the SMM. However, Leach teaches:
instrumenting a set of instructions for execution in the SMM (Leach: page 5, right column: V. EVALUATION: We consider four primary research questions when evaluating HOPS. RQ1. On average, what fraction of local, global, and stack allocated variable values can our system correctly report under multiple hardware regimes? RQ2. How accurately can our system correctly report dynamic stack traces as a function of the asynchronous sampling rate of memory snapshots? Page 6, left column, paragraph 1: Evaluating RQ1 and RQ2 requires that we establish ground truth values of variables and stack traces at every program point. For the purposes of evaluation only, we employ source level instrumentation to gather these values. Because our approach is based on memory snapshots and local, global, and stack-allocated variables, we instrument and evaluate at all points where a variable enters or leaves scope or is placed on the stack, including all function calls, function entry points, and loop heads. Page 7, left column: lines 6-7: 1) SMM Implementation: We used SMM to transparently collect pages of memory during execution of each program).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Leach in the invention of Jeansonne in view of Veen and Bruening to include the above limitations. The motivation to do so would be to produce high fidelity data and control flow information with minimal detectable artifacts that could influence benign subject behavior or be leveraged for anti-analysis.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne in view of Veen and Bruening as applied to claim 1 above, and further in view of prior art of record US 4419728 to Larson (hereinafter Larson).
As per claim 17, Jeansonne in view of Veen and Bruening does not teach the limitations of claim 17. However, Larson teaches: 
wherein the data packet is from a queue into which a target that executes instructions to perform the control-flow process pushes data packets for processing by the monitor, wherein no concurrent access of the queue is performed during the SMM (Larson: column 2, lines 39-40: A significant data communication structure used in this arrangement is the reader/writer queue, a sample of which is illustrated in FIG. 3. This queue is simply a segment of processor memory 102 that has been designated by processor 101 as a storage location for data messages that are to be transmitted or received. Column 3, lines 3-37: To prevent any queue contention problems, the semaphore is used and generally comprises a particular bit pattern stored in the memory address location immediately following the memory location identified by the limit pointer. The semaphore is essentially a flag to indicate to a circuit seeking access to the queue whether the queue is idle or currently being accessed by another circuit. In this fashion, the semaphore prevents concurrent access to a queue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Larson in the invention of Jeansonne in view of Veen and Bruening to include the above limitations. The motivation to do so would be to save processor real time and increase the speed of the effective data transfer between the communication channel and the processor since there is no delay while the processor is required to access every data message and either store same in its memory or provide address information as to where the message should be stored (Larson: column 2, lines 1-6).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne in view of Veen and Bruening as applied to claim 1 above, and further in view of prior art of record BIOS chronomancy: fixing the core root of trust for measurement by Butterworth et al (hereinafter Butterworth).
As per claims 18 and 20, Jeansonne in view of Veen and Bruening does not teach the limitations of claims 18 and 20. However, Butterworth teaches:
further comprising: receiving, at the monitor in association with a System Management Interrupt (SMI), location information of a System Management RAM (SMRAM); and comparing, by the monitor, the location information of the SMRAM to expected location information of the SMRAM to detect malicious modification of the location information of the SMRAM (Butterworth: Page 30, right column: section 5.2 What to Measure? As shown in Figure 2 (a), BIOS code (1) instantiates SMRAM (2), which contains the BIOS Chronomancy code (3)-(6). Immediately after instantiating SMRAM, the BIOS sends a signal to the SMI handler requesting that a measurement take place. The SMI handler fields this request and begins executing the BIOS Chronomancy (BC) code. Page 31, right column: section 5.2.2 SMRAM Measurement: After the BC code checks itself, in order to cede minimal space in which an attacker can hide, the entirety of SMRAM must be measured. This provides a measurement of the OEM SMM code which could have been modified by attacks. We also note that it is important to find and measure the SMBASE register, as this tells the processor what the base address for SMRAM should be the next time SMM is entered. At the time our attestation code is invoked, SMRAM has its EBP pointing to address 0x20E and its ESP pointing to 0xDFF0 421E. Our code is compiled to expect the stack frame to point to 0xDFFF FF00, so we have to relocate EBP for the duration of our measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Butterworth in the invention of Jeansonne in view of Veen and Bruening to include the above limitations. The motivation to do so would be to create a new, stronger CRTM that detects tick, flea, and other malware embedded in the BIOS (Butterworth: Abstract).

As per claim 19, Jeansonne in view of Veen, Bruening and Butterworth teaches:
The method of claim 18, further comprising: receiving, at the monitor during a boot time of the system, the expected location information of the SMRAM (Butterworth: Page 31, right column: section 5.2.2 SMRAM Measurement: After the BC code checks itself, in order to cede minimal space in which an attacker can hide, the entirety of SMRAM must be measured. This provides a measurement of the OEM SMM code which could have been modified by attacks. We also note that it is important to find and measure the SMBASE register, as this tells the processor what the base address for SMRAM should be the next time SMM is entered. At the time our attestation code is invoked, SMRAM has its EBP pointing to address 0x20E and its ESP pointing to 0xDFF0 421E. Our code is compiled to expect the stack frame to point to 0xDFFF FF00, so we have to relocate EBP for the duration of our measurements).
The examiner provides the same rationale to combine prior arts Jeansonne in view of Veen and Bruening and Butterworth as in claim 18 above. 

Claims 8, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne, Veen, Bruening and Larson.
As per claim 8, Jeansonne teaches:
A non-transitory machine-readable storage medium encoded with machine-readable instructions executable on a processor, the machine-readable instructions upon execution causing a system to: 
receive a message from the target instructions executing in a low-level execution environment of the system, the message indicating that the low-level execution environment has entered a System Management Mode (SMM) (Jeansonne: [0017] At module 104, the processor 102 executes the SMM BIOS code 108 from the memory 106. Upon the execution of the SMM BIOS code at module 104, the processor 102 may transmit a signal to the controller 110. The signal indicates to the controller 110 to monitor the expected functionality resulting from the execution of the SMM BIOS code 108. The module 104 may include an instruction, set of instructions, process, operation, logic, technique, function, firmware, and/or software executable by the processor 102 for execution of the SMM BIOS code 108. [0023]: The processor 102 transmits a signal to the controller 110 signifying the completion of the boot strap information at module 220. The signal from the processor 102 indicates to the controller 110, the processor 102 is entering the SMM BIOS mode for execution of the SMM BIOS code 108 at module 104. Also, [0027]. It was well known to one of ordinary skill in the art before the effective time of the claimed invention that a processor only performs functions based on executing instructions and therefore, the processor transmits a signal to the controller 110 based on executing instructions at module 104); 
receive a data packet representing execution at the low-level execution environment in the SMM (Jeansonne: [0027]: In response to receiving this signal, the controller monitors the expected functionality during the execution of the SMM BIOS code. The expected functionality is a behavior that may occur as a result of execution of the SMM BIOS code. As such, the behavior may be observable through line by line of SMM BIOS code or upon completion of the SMM BIOS code. It is inherent that the monitor has to receive data packets representing the behavior), 
and 
determine whether the identified pathway corresponds to an expected behavior (Jeansonne: [0028] At operation 304, the controller detects the change to the SMM BIOS code through observing the expected functionality during execution of the SMM BIOS code. This change to the SMM BIOS code indicates the SMM BIOS code has been compromised, meaning the SMM BIOS code may be corrupt and/or may include an unauthorized modification of the SMM BIOS code. The controller anticipates these expected functionalities by tracking the expected functionalities. If there is a deviation or unexpected functionality, this indicates the change to the SMM BIOS code and hence the compromised SMM BIOS code).
Jeansonne teaches receiving data packets of the behavior of the SMM BIOS code and determining whether the behavior is expected behavior but does not explicitly teach: add, during compilation of target instructions to be executed, information sending instructions to the target instructions, to produce modified target instructions; a message from the modified target instructions; a data packet representing execution of a selected portion of a control-flow process, the data packet pushed into a queue by a target that executes the control-flow process, wherein the data packet cannot be modified after being pushed into the queue, a concurrent access of the queue is not performed in the SMM, and the target has exclusive access of the queue in the SMM; identify, using the data packet, a pathway corresponding to the selected portion of the control-flow process from a set of permissible control-flow pathways; and determine whether the identified pathway corresponds to an expected control- flow behavior. However, Veen teaches:
add, information sending instructions to the target instructions, to produce modified target instructions (Jeansonne: Page 930, left column, paragraph 2: Finally, our instrumentation component instruments the binary according to a predetermined sensitive path termination policy); 
a message from the modified target instructions (Jeansonne: Page 931: Right column: 3.3 Dynamic Instrumentation: In addition, the instrumentation component opens a communication channel with the kernel module that can be used by the inserted instrumentation snippets to communicate with the Branch Recording core); 
a data packet representing execution of a selected portion of a control-flow process (Jeansonne: page 930, left column: paragraph 1: Once the kernel module is loaded, protected program binaries run with PathArmor’s dynamic instrumentation component. This component first starts our path analyzer, an external trusted component which runs in the background and waits for path verification requests from the kernel module via a dedicated upcall interface. Paragraph 2: After initializing PathArmor’s path analyzer, our dynamic instrumentation component sets up an in-program communication channel with the kernel module to enable (and later manage) path monitoring for the target binary. Right column, lines 5-10: When our target requests execution of a dangerous system call, we pause execution, collect LBR data, and forward it to the on-demand static analyzer in user space. Page 931, right column: section: 3.2.3 Path Verification: The path analyzer is given a path that must be verified. The path is an LBR state containing direct and indirect calls, indirect jumps, and returns.); 
identify, using the data packet, a pathway corresponding to the selected portion of the control-flow process from a set of permissible control-flow pathways (Veen: Page 931, right column: section: 3.2.3 Path Verification: The path analyzer is given a path that must be verified. The path is an LBR state containing direct and indirect calls, indirect jumps, and returns. To verify whether it is valid, the analyzer performs a Depth-First Search (DFS) on the CFG to find a path that contains the provided edges in the same order as they were recorded by the LBR. A recorded path is thus considered valid iff: (i) all edges in the LBR state exist within the CFG, and (ii) these edges can be linked together via a valid path of direct edges within the CFG); and 
determine whether the identified pathway corresponds to an expected control- flow behavior (Veen: page 930: Right column, lines 5-26: If the analyzer returns true (meaning that the path was found in the CFG and thus is valid), the kernel module stores a hash of the path in. In the event that on-demand static analysis returns a negative result (no valid path was found in the CFG), the module stops the program and reports that an attack was detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Veen in the invention of Jeansonne to include the above limitations. The motivation to do so would be to provide a binary-level CCFI implementation which tracks paths to sensitive program states, and defines the set of valid control edges within the state context to yield higher precision than existing CFI implementations (Veen: Abstract).
Jeansonne in view of Veen teaches adding information sending instruction to the target instruction but does not teach adding during compilation of the target instructions. However, Bruening teaches: 
add, during compilation of target instructions to be executed, information sending instructions to the target instructions (Bruening: [0173] 4. An instrumentation processor (231) that inserts the necessary checks in the program so that when the code is executed, the necessary tests are invoked with the information needed to carry them out. [0184]: As described in FIG. 5, the analysis (230) and instrumentation (231) is performed within the compiler (252). The application database (220) provides the compiler with the source code (222)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Veen in the invention of Jeansonne in view of Veen to include the above limitations. The motivation to do so would be to prevent the hijack of an application (i.e., the transfer of control to malevolent code) by monitoring control flow transfers during program execution in order to enforce a security policy (Bruening: [0013]).
Jeansonne in view of Veen and Bruening does not teach: the data packet pushed into a queue by a target that executes the control-flow process, wherein the data packet cannot be modified after being pushed into the queue, a concurrent access of the queue is not performed in the SMM, and the target has exclusive access of the queue in the SMM. However, Larson teaches:
the data packet pushed into a queue by a target that executes the control-flow process, wherein the data packet cannot be modified after being pushed into the queue, a concurrent access of the queue is not performed in the SMM, and the target has exclusive access of the queue in the SMM (Larson: column 2, lines 39-40: A significant data communication structure used in this arrangement is the reader/writer queue, a sample of which is illustrated in FIG. 3. This queue is simply a segment of processor memory 102 that has been designated by processor 101 as a storage location for data messages that are to be transmitted or received. Column 3, lines 3-37: To prevent any queue contention problems, the semaphore is used and generally comprises a particular bit pattern stored in the memory address location immediately following the memory location identified by the limit pointer. The semaphore is essentially a flag to indicate to a circuit seeking access to the queue whether the queue is idle or currently being accessed by another circuit. In this fashion, the semaphore prevents concurrent access to a queue. Another problem in the use of reader/writer queues is the over writing of a queue so that new data is written into a completely full queue before previously stored data messages have been read out. To prevent such occurrences, the semaphore can be used to set a flag indicating when the queue is full so that newly arrived data messages will not be written therein, i.e., data is not modified once it is pushed into the queue. Column 3, line 45-column 4, line 13: By exchanging such messages, processor 101 and the destination processor accomplish the necessary handshaking to identify a commonly acceptable virtual channel number and to identify, in their respective systems, the actual programs that are requesting this interconnection. Thus, once a virtual channel number has been selected for a particular processor-to-processor intercommunication, such information is included in the header of the data message, and the entire data message is stored in processor memory 102 in the reader/writer queue that is used for outgoing data messages. Since all outgoing data messages having a common destination, communication channel 120, there will be just one reader/writer queue for outgoing data messages and all outgoing messages are stored therein, i.e., the processor 101 has exclusive access to the reader/writer queue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Larson in the invention of Jeansonne in view of Veen and Bruening to include the above limitations. The motivation to do so would be to save processor real time and increase the speed of the effective data transfer between the communication channel and the processor since there is no delay while the processor is required to access every data message and either store same in its memory or provide address information as to where the message should be stored (Larson: column 2, lines 1-6).

As per claim 9, Jeansonne in view of Veen, Bruening and Larson teaches:
The non-transitory machine-readable storage medium of claim 8, wherein the machine-readable instructions upon execution cause the system to detect a compromise in the low-level execution environment by determining a presence of a discrepancy between the expected control-flow behavior and a monitored control- flow behavior (Veen: page 931: right column: section 3.2.3: Path Verification: The path analyzer is given a path that must be verified. The path is an LBR state containing direct and indirect calls, indirect jumps, and returns. To verify whether it is valid, the analyzer performs a Depth-First Search (DFS) on the CFG to find a path that contains the provided edges in the same order as they were recorded by the LBR. A recorded path is thus considered valid iff: (i) all edges in the LBR state exist within the CFG, and (ii) these edges can be linked together via a valid path of direct edges within the CFG).

As per claim 11, Jeansonne in view of Veen, Bruening and Larson teaches:
The non-transitory machine-readable storage medium of claim 8, wherein the low-level execution environment comprises a hypervisor (Jeansonne: [0011]: detecting whether the SMM BIOS code is compromised may be used to strengthen the SMM BIOS code for more security critical functions, such as monitoring a hypervisor and providing other more critical services).

As per claim 12, Jeansonne in view of Veen, Bruening and Larson teaches:
The non-transitory machine-readable storage medium of claim 8, wherein the machine-readable instructions upon execution cause the system to compare a return address of a function call when the target enters a function and the return address when the target leaves the function to determine whether there is a tampering of the return address on a system stack (Veen: page 931, left column: section 3.2.1: CFG Generation: 3rd paragraph: For backward edges (i.e., returns), our policies implement a fully context-sensitive resolution strategy, to which we refer as call/return matching. This strategy emulates a runtime call stack by tracking call and return edges as these are encountered. Right column, lines 3-9: Second, call/return matching (discussed in Section 3.2.1) allows us to recognize and discard impossible paths, such as paths that call a function from one call site, and subsequently return to another call site. Without call/return matching, the path search would have no way of identifying such mismatches).  

As per claim 13, Jeansonne in view of Veen, Bruening and Larson teaches:
The non-transitory machine-readable storage medium of claim 12, further comprising: wherein the machine-readable instructions upon execution cause the system to:  receive a message before an indirect call containing an address of the function being called; and verify that the address of the function being called corresponds to a valid function and has a type consistent with the expected control- flow behavior (Veen: page 931, left column: section 3.2.1: CFG Generation: 4th paragraph: For forward edges (i.e., indirect calls), our current prototype supports a simple context-sensitive strategy which resolves code pointers propagated across caller-callee pairs with no contrived data flow. This policy lets us unambiguously resolve indirect call sites, at which call targets are loaded as constants and passed as a callback argument. Right column, section 3.2.3 Path Verification: The path analyzer is given a path that must be verified. The path is an LBR state containing direct and indirect calls, indirect jumps, and returns. To verify whether it is valid, the analyzer performs a Depth-First Search (DFS) on the CFG to find a path that contains the provided edges in the same order as they were recorded by the LBR. A recorded path is thus considered valid iff: (i) all edges in the LBR state exist within the CFG, and (ii) these edges can be linked together via a valid path of direct edges within the CFG. Page 932: left column: 3.3.3 Callbacks: 1st and 2nd paragraphs: Instrumenting callback sites is done by looping over all shared library functions and searching for indirect call instructions. For each indirect call instruction, a short snippet of code is inserted that (i) tests if the target of the indirect call lies in the target program’s address space, and (ii) if this is the case, wraps the call instruction in two ioctl() system calls that notify the kernel module that a callback function is entered or exited: (CALLBACK_ENTER and CALLBACK_EXIT, respectively). Whenever the kernel module receives the CALLBACK_ENTER request, it pushes the current LBR state (i.e., the content of the LBR registers as seen before the library function that performs the callback) to an internal stack of LBR contexts).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne in view of Veen, Bruening and Larson as applied to claim 8 above, and further in view of Butterworth.
As per claim 10, Jeansonne in view of Veen, Bruening and Larson does not teach the limitations of claim 10. However, Butterworth teaches:
wherein the machine-readable instructions upon execution cause the system to: receive, in association with a System Management Interrupt (SMI), location information of a System Management RAM (SMRAM); and compare the location information of the SMRAM to expected location information of the SMRAM to detect malicious modification of the location information of the SMRAM (Butterworth: Page 30, right column: section 5.2 What to Measure? As shown in Figure 2 (a), BIOS code (1) instantiates SMRAM (2), which contains the BIOS Chronomancy code (3)-(6). Immediately after instantiating SMRAM, the BIOS sends a signal to the SMI handler requesting that a measurement take place. The SMI handler fields this request and begins executing the BIOS Chronomancy (BC) code. Page 31, right column: section 5.2.2 SMRAM Measurement: After the BC code checks itself, in order to cede minimal space in which an attacker can hide, the entirety of SMRAM must be measured. This provides a measurement of the OEM SMM code which could have been modified by attacks. We also note that it is important to find and measure the SMBASE register, as this tells the processor what the base address for SMRAM should be the next time SMM is entered. At the time our attestation code is invoked, SMRAM has its EBP pointing to address 0x20E and its ESP pointing to 0xDFF0 421E. Our code is compiled to expect the stack frame to point to 0xDFFF FF00, so we have to relocate EBP for the duration of our measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Butterworth in the invention of Veen in view of Jeansonne and Larson to include the above limitations. The motivation to do so would be to create a new, stronger CRTM that detects tick, flea, and other malware embedded in the BIOS (Butterworth: Abstract).
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438